DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 13 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7, 11 – 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2008/0128115).
Regarding Claim 1:
Lee teaches a heat management system comprising: a coolant heater (1, 12) heating a coolant; a first coolant pump (13a) connected to a coolant inlet (10) or a coolant outlet of the coolant heater to pump the coolant and coupled to the coolant heater; and a second coolant pump (13b) connected to a temperature control object side (via 110) to pump the coolant and coupled to the coolant heater, wherein the coolant heater, the first coolant pump, and the second coolant pump are disposed in an engine room of a vehicle (within a vehicle, which is considered the engine room).
	Regarding Claim 2:
Lee teaches a coolant inlet (10) of the first coolant pump is connected to the coolant outlet (11) of the coolant heater, and the first coolant pump is disposed below the coolant outlet of the coolant heater in a height direction (Fig 2).
	Regarding Claim 3:
Lee teaches a connection pipe (via 12, 16a, and 16b) connecting the coolant outlet of the coolant heater and the coolant inlet of the first coolant pump to each other.
	Regarding Claim 4:
Lee teaches the coolant heater has an inlet pipe (via 10) and an outlet pipe (via 11) formed on one side thereof, the inlet pipe being the coolant inlet, and the outlet pipe being the coolant outlet, and the first coolant pump and the second coolant pump are disposed on one side of the coolant heater (Figs 2 – 4).
	Regarding Claim 5:
Lee teaches a first inlet pipe which is a coolant inlet of the first coolant pump and a second inlet pipe which is a coolant inlet of the second coolant pump are formed to protrude from surfaces facing each other, respectively, and the first inlet pipe of the first coolant pump and the second inlet pipe of the second coolant pump are disposed to at least partially overlap each other in a central axis direction of the first inlet pipe or the second inlet pipe (Figs 2 – 4).
	Regarding Claim 6:
Lee teaches  the first inlet pipe of the first coolant pump is disposed to overlap a body and the second inlet pipe of the second coolant pump in the central axis direction of the first inlet pipe or the second inlet pipe, and the second inlet pipe of the second coolant pump is disposed to overlap a body and the first inlet pipe of the first coolant pump in the central axis direction of the first inlet pipe or the second inlet pipe (figs 2 – 4).
	Regarding Claim 7:
Lee teaches a first outlet pipe which is a coolant outlet of the first coolant pump is formed on an upper side of the first coolant pump in a height direction, and a second outlet pipe which is a coolant outlet of the second coolant pump is formed on an opposite side to the first outlet pipe in the height direction (Fig 2).
	Regarding Claim 11:
Lee teaches the coolant inlet of the coolant heater is connected to a coolant outlet of a water-cooled condenser in which a refrigerant and the coolant exchange heat with each other (Fig 1).
	Regarding Claim 12:
Lee teaches a coolant outlet of the first coolant pump is connected to a heater core exchanging heat with air supplied to an interior of the vehicle (Fig 1, and via 19).
	Regarding Claim 13:
Lee teaches a coolant inlet of the second coolant pump is connected to a reservoir tank storing (130) and replenishing the coolant, and a coolant outlet of the second coolant pump is connected to the temperature control object side (Fig 1 – 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2008/0128115) and in view of Kim et al. (US 2019/0322155).
Regarding Claim 8 – 10:
Lee is silent to a fixing bracket separately formed is coupled to the coolant heater, and a first fixing part to which the first coolant pump is coupled and a second fixing part to which the second coolant pump is coupled are formed on the fixing bracket.
However, Kim et al. teaches a fixing bracket (400) separately formed is coupled to the coolant heater, and a first fixing part to which the first coolant pump is coupled.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the fixing bracket of Kim et al. in the pump connections of Lee in order to absorb vibration while maintaining a strong connection between the pump and radiator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747